United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                   UNITED STATES COURT OF APPEALS                  April 27, 2004
                            FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No.03-50160


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                       DONALD KEITH CRAWFORD, SR,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                    Western District of Texas
                         (SA-02-CR-23-1)


Before JOLLY, JONES, and BARKSDALE, Circuit Judges

PER CURIAM:*

     Donald    Keith   Crawford    appeals   from    his   conviction     and

sentence, following a jury trial, for 11 counts of bank fraud, in

violation of 18 U.S.C. §§ 1344 and 2, and two counts of making

false statements for the purpose of influencing the action of a

financial institution, in violation of 18 U.S.C. § 1014.

     Crawford challenges:         the sufficiency of the evidence to

convict him on four of the bank fraud counts; the district court’s

refusal to grant a mistrial after the Government made allegedly



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
improper statements during jury voir dire; the upward adjustment of

Crawford’s sentence because he was a leader or organizer of the

scheme to defraud; the calculation of the amount of loss resulting

from the fraudulent scheme as it affected his sentence; and the

calculation of the restitution amount owed by Crawford to Security

National Bank.

       There is no reversible error, except for the restitution

amount.    Because Crawford should be credited with the amount he

paid   Security   National   Bank   in   their   civil   settlement,   the

restitution amount is reduced by $18,500. Accordingly, this matter

is remanded to district court for entry of an amended judgment

consistent with this opinion.

                             AFFIRMED IN PART; REVERSED IN PART;
                      AND REMANDED FOR ENTRY OF AMENDED JUDGMENT




                                    2